Appellant was tried under an indictment which charged him with the offense of assault with intent to murder one Leon McCain, to which indictment he interposed his plea of "not guilty."
The trial resulted in his conviction of an assault with a weapon; and, the jury assessing no fine, he was sentenced by the court to perform hard labor for the county for a period of six months. Williamson v. State, 28 Ala. App. 92, 179 So. 398.
We observe nothing worthy of extended discussion.
Appellant, according to the State's testimony, operated a "road house," described as a place or room where sandwiches, beer, and whiskey were sold. In an altercation with Leon McCain and one of his brothers, appellant, so the State's testimony went, without being in any manner assaulted by him, shot and wounded Leon McCain.
Appellant's testimony, in some respects, did not vary from that offered by the State. Only his testimony was to the effect that when he shot Leon McCain, Leon was "coming on him with a knife."
The issue of appellant's guilt vel non was strictly for the jury. Their verdict was amply supported by the evidence.
The portions of the argument of the Solicitor prosecuting the case in the court below made the subject of criticism by appellant's counsel in his brief filed here — assuming that exceptions to same were properly reserved — do not seem to us to transgress any rule of law appertaining.
The trial court's unusually full and explicit oral charge, in connection with the numerous written charges given to the jury at appellant's request, covered, accurately, we think, every applicable rule of law involved in the case. This was sufficient reason for the refusal of the several written charges appearing in the record and endorsed "refused." Davis v. State, 240 Ala. 365, 199 So. 547.
There appears, nowhere, error of a nature prejudicial to appellant's rights. And the judgment appealed from is affirmed.
Affirmed. *Page 386